Bell, Chief Judge.
In a prior appearance of this case, we reversed the trial court’s judgment dismissing the appeal for delay in transmitting the record to this court because it failed to make any finding that the delay was unreasonable. ITT Industrial Credit Co. v. Carpet Factory, Inc., 140 Ga. App. 204 (230 SE2d 354). After the remittitur was sent to the trial court, the latter, so far as the record shows, took no further action on the motion to dismiss the appeal for delay. Thus the motion still pends in the trial court. Accordingly, in the absence of a final judgment on the motion to dismiss by the trial court, this appeal on the merits of the case is premature and must be dismissed.

Appeal dismissed.


McMurray and Smith, JJ., concur.